Exhibit 10.9

 

THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT
(i) PURSUANT TO A REGISTRATION STATEMENT UNDER THE ACT WHICH HAS BECOME
EFFECTIVE AND IS CURRENT WITH RESPECT TO THE SECURITIES, OR (ii) PURSUANT TO A
SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE ACT BUT ONLY UPON THE HOLDER
HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE ACT AS WELL AS ANY APPLICABLE,
“BLUE SKY” OR SIMILAR SECURITIES LAW.

 

November       , 2005

 

AMENDED AND RESTATED WARRANT

 

DYNTEK, INC.

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged by DynTek, Inc., a Delaware corporation, with its principal
office at 19700 Fairchild Road, Suite 350, Irvine, California 92612 (the
“Company”), [             ] (the “Holder”), subject to the terms and conditions
of this Amended and Restated Warrant (the “Warrant”), is hereby granted the
right to purchase, at the initial exercise price (the “Initial Exercise Price”)
of $0.22 per share of common stock, $0.0001 par value, of the Company (the
“Common Stock”), at any one or more times after the date hereof until 5:00 p.m.
on October 15, 2009, in the aggregate, [             ] shares of Common Stock
(the “Shares”) subject to adjustment as provided in Section 5 hereof.  This
Warrant amends and restates in its entirety that certain warrant (the “Original
Warrant”) issued by the Company to the Holder on October 15, 2004 in accordance
with the terms and conditions of that certain 9% Senior Subordinated Convertible
Note Purchase Agreement, dated as of October 15, 2004, between the Company, the
Holder and the other purchasers named therein (the “Purchase Agreement”).  The
number of Shares that the Holder was entitled to purchase upon exercise under
the Original Warrant was [             ] (the “Original Warrant Shares”).  The
Shares that the Holder is entitled to purchase under this Warrant, less the
Original Warrant Shares, are referred to herein as the “Additional Warrant
Shares.”

 

This Warrant initially is exercisable at the Initial Exercise Price payable in
cash (except as provided below), by wire transfer of immediately available funds
or other form of payment satisfactory to the Company, subject to adjustment as
provided in Section 5 hereof.

 

--------------------------------------------------------------------------------


 


1.             EXERCISE OF WARRANT.


 


(A)           THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT ARE EXERCISABLE AT
THE OPTION OF THE HOLDER HEREOF, IN WHOLE OR IN PART, AT ONE OR MORE TIMES
DURING ANY PERIOD IN WHICH THIS WARRANT MAY BE EXERCISED AS SET FORTH ABOVE. 
THE HOLDER SHALL NOT BE DEEMED TO HAVE EXERCISED ITS PURCHASE RIGHTS HEREUNDER
UNTIL THE COMPANY RECEIVES WRITTEN NOTICE OF THE HOLDER’S INTENT TO EXERCISE ITS
PURCHASE RIGHTS HEREUNDER.  THE WRITTEN NOTICE SHALL BE IN THE FORM OF THE
SUBSCRIPTION FORM ATTACHED HERETO AND MADE A PART HEREOF.  LESS THAN ALL OF THE
SHARES MAY BE PURCHASED UNDER THIS WARRANT.  IN LIEU OF EXERCISING THIS WARRANT
BY THE PAYMENT OF CASH, THE HOLDER MAY ELECT TO RECEIVE, WITHOUT THE PAYMENT BY
THE HOLDER OF ANY ADDITIONAL CONSIDERATION, SHARES EQUAL TO THE VALUE OF THIS
WARRANT (OR THE PORTION THEREOF BEING CANCELED) BY SURRENDER OF THIS WARRANT AT
THE PRINCIPAL OFFICE OF THE COMPANY TOGETHER WITH NOTICE OF SUCH ELECTION, IN
WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER HEREOF A NUMBER OF SHARES OF
COMMON STOCK COMPUTED USING THE FOLLOWING FORMULA:

 

 

Y (A - B)

 

X =    

A

 

 

Where

 

X —

The number of shares of Common Stock to be issued to the Holder pursuant to this
net exercise;

 

 

 

Y —

The number of shares of Common Stock in respect of which the exercise election
is made;

 

 

A —

The Market Price of one share of the Company’s Common Stock at the time the
exercise election is made;

 

 

B —

The Exercise Price (as adjusted to the date of net exercise).

 


IN ADDITION TO ISSUING TO THE HOLDER THE NUMBER OF SHARES REPRESENTED BY “X” IN
THE FORGOING FORMULA PURSUANT TO SUCH EXERCISE, THE COMPANY SHALL ALSO REDUCE
THE NUMBER OF SHARES COVERED BY THIS WARRANT BY THE NUMBER OF SHARES REPRESENTED
BY “Y” IN THE FOREGOING FORMULA. 


 


AS USED HEREIN, THE TERM “MARKET PRICE” SHALL MEAN THE AVERAGE OF THE CLOSING
PRICE OF THE COMPANY’S COMMON STOCK ON ANY NATIONAL SECURITIES EXCHANGE, ON THE
NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET, OR, IF THE COMPANY’S
COMMON STOCK IS NOT SO LISTED ON ANY NATIONAL SECURITIES EXCHANGE, ON THE NASDAQ
NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET, THEN ON THE DOMESTIC
OVER-THE-COUNTER MARKET AS REPORTED BY BLOOMBERG OR THE NATIONAL QUOTATION
BUREAU, INCORPORATED, OR ANY SIMILAR SUCCESSOR ORGANIZATION, FOR THE TEN
(10) TRADING DAYS PRIOR TO THE DATE THE HOLDER EXERCISES THIS WARRANT.


 


(B)           IN THE EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY THIS
WARRANT IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
(I) CERTIFICATES FOR THE SHARES ISSUABLE UPON EXERCISE OF THE WARRANT SHALL BE
DATED THE DATE OF SUCH EXERCISE AND DELIVERED TO THE HOLDER HEREOF WITHIN A
REASONABLE TIME, NOT EXCEEDING TWO (2) TRADING DAYS AFTER SUCH EXERCISE OR, AT
THE REQUEST OF THE HOLDER (PROVIDED THAT A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT PROVIDING FOR THE RESALE OF THE WARRANT STOCK IS THEN IN EFFECT),
ISSUED AND DELIVERED TO THE DEPOSITORY TRUST COMPANY  ACCOUNT ON THE HOLDER’S
BEHALF VIA THE DEPOSIT

 

2

--------------------------------------------------------------------------------


 


WITHDRAWAL AGENT COMMISSION SYSTEM WITHIN A REASONABLE TIME, NOT EXCEEDING TWO
(2) TRADING DAYS AFTER SUCH EXERCISE, AND THE HOLDER HEREOF SHALL BE DEEMED FOR
ALL PURPOSES TO BE THE HOLDER OF THE SHARES ISSUABLE UPON EXERCISE OF THE
WARRANT SO PURCHASED AS OF THE DATE OF SUCH EXERCISE.


 


(C)           NOTWITHSTANDING ANYTHING IN THIS WARRANT TO THE CONTRARY, IN NO
EVENT SHALL THE HOLDER OF THIS WARRANT BE ENTITLED TO EXERCISE A NUMBER OF
WARRANTS (OR PORTIONS THEREOF) IN EXCESS OF THE NUMBER OF WARRANTS (OR PORTIONS
THEREOF) UPON EXERCISE OF WHICH THE SUM OF (I) THE NUMBER OF SHARES OF COMMON
STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS AFFILIATES (OTHER THAN SHARES OF
COMMON STOCK WHICH MAY BE DEEMED BENEFICIALLY OWNED THROUGH THE OWNERSHIP OF THE
UNEXERCISED WARRANTS AND THE UNEXERCISED OR UNCONVERTED PORTION OF ANY OTHER
SECURITIES OF THE COMPANY SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE
ANALOGOUS TO THE LIMITATION CONTAINED HEREIN) AND (II) THE NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS (OR PORTIONS THEREOF) WITH
RESPECT TO WHICH THE DETERMINATION DESCRIBED HEREIN IS BEING MADE, WOULD RESULT
IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS AFFILIATES OF MORE THAN 9.9% OF
THE OUTSTANDING SHARES OF COMMON STOCK.  FOR PURPOSES OF THE IMMEDIATELY
PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
REGULATIONS 13D G THEREUNDER, EXCEPT AS OTHERWISE PROVIDED IN CLAUSE
(I) HEREOF.  NOTWITHSTANDING ANYTHING IN THIS WARRANT TO THE CONTRARY, THE
RESTRICTIONS ON EXERCISE OF THIS WARRANT SET FORTH IN THIS PARAGRAPH SHALL NOT
BE AMENDED WITHOUT (I) THE WRITTEN CONSENT OF THE HOLDER AND THE COMPANY AND
(II) THE APPROVAL OF THE HOLDERS OF A MAJORITY OF THE COMMON STOCK PRESENT, OR
REPRESENTED BY PROXY, AND VOTING AT ANY MEETING CALLED TO VOTE ON THE AMENDMENT
OF SUCH RESTRICTION.


 


2.             ISSUANCE OF CERTIFICATES.  UPON THE EXERCISE OF THIS WARRANT, THE
ISSUANCE OF CERTIFICATES FOR SHARES UNDERLYING THIS WARRANT SHALL BE MADE
FORTHWITH (AND IN ANY EVENT WITHIN THREE DAYS) AFTER THE COMPANY’S RECEIPT OF
(I) WRITTEN NOTICE HEREUNDER AS SPECIFIED IN SECTION 1 ABOVE) AND/OR (II) FUNDS
IN RESPECT OF THE PURCHASE PRICE (AS DEFINED IN SECTION 4(B) HEREOF) PURSUANT TO
SECTION 4 HEREOF FOR THE SHARES SO EXERCISED AND SUCH CERTIFICATES SHALL BE
ISSUED IN THE NAME OF THE HOLDER HEREOF.


 


3.             RESTRICTION ON TRANSFER; INVESTMENT REPRESENTATIONS; REGISTRATION
RIGHTS.


 


(A)           RESTRICTION ON TRANSFER.  THE HOLDER ACKNOWLEDGES THAT NEITHER
THIS WARRANT NOR ANY SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND NEITHER MAY BE
SOLD OR TRANSFERRED IN WHOLE OR IN PART UNLESS THE HOLDER SHALL HAVE FIRST GIVEN
PRIOR WRITTEN NOTICE TO THE COMPANY DESCRIBING SUCH SALE OR TRANSFER AND
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT THE PROPOSED SALE OR TRANSFER MAY BE MADE WITHOUT
REGISTRATION UNDER THE ACT; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
APPLY IF THERE IS IN EFFECT A REGISTRATION STATEMENT WITH RESPECT TO THIS
WARRANT OR THE SHARES ISSUABLE UPON EXERCISE HEREOF, AS THE CASE MAY BE, AT THE
TIME OF THE PROPOSED SALE OR TRANSFER.  IF THAT IS NOT THE CASE, THEN UPON
EXERCISE, IN PART OR IN WHOLE, OF THIS WARRANT, EACH CERTIFICATE ISSUED
REPRESENTING THE SHARES UNDERLYING THIS WARRANT SHALL BEAR A LEGEND TO THE
FOREGOING EFFECT.


 


(B)           REGISTRATION RIGHTS.  THE HOLDER SHALL HAVE SUCH RIGHTS TO REQUEST
THE COMPANY TO REGISTER ALL OR ANY OF (I) THE ORIGINAL WARRANT SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT AS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT,
DATED AS OF OCTOBER 15, 2004, BY AND AMONG THE

 

3

--------------------------------------------------------------------------------


 


COMPANY, HOLDER AND OTHER PURCHASERS NAMED IN SCHEDULE 1 THERETO, AND (II) THE
ADDITIONAL WARRANT SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT AS SET FORTH IN
THE AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT, DATED THE DATE HEREOF, BY
AND AMONG THE COMPANY, HOLDER AND OTHER PURCHASERS NAMED IN SCHEDULE 1 THERETO.


 


4.             PRICE.


 


(A)           INITIAL AND ADJUSTED PURCHASE PRICE.  THE INITIAL PURCHASE PRICE
SHALL BE EQUAL TO THE INITIAL EXERCISE PRICE.  THE ADJUSTED PURCHASE PRICE SHALL
BE THE PRICE THAT SHALL RESULT FROM TIME TO TIME FROM ANY AND ALL ADJUSTMENTS OF
THE INITIAL PURCHASE PRICE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5
HEREOF.


 


(B)           PURCHASE PRICE.  THE TERM “PURCHASE PRICE” HEREIN SHALL MEAN THE
INITIAL PURCHASE PRICE OR THE ADJUSTED PURCHASE PRICE, AS THE CASE MAY BE.


 


5.             ADJUSTMENTS OF PURCHASE PRICE AND NUMBER OF SHARES.  THE SHARES
SUBJECT TO THIS WARRANT AND THE PURCHASE PRICE THEREOF SHALL BE APPROPRIATELY
ADJUSTED BY THE COMPANY IN ACCORDANCE HEREWITH.


 


(A)           ADJUSTMENT TO PURCHASE PRICE AND NUMBER OF SHARES.  IN CASE, PRIOR
TO THE EXPIRATION OF THIS WARRANT BY EXERCISE OR BY ITS TERMS, THE COMPANY SHALL
ISSUE ANY SHARES OF ITS COMMON STOCK AS A STOCK DIVIDEND OR SUBDIVIDE THE NUMBER
OF OUTSTANDING SHARES OF ITS COMMON STOCK INTO A GREATER NUMBER OF SHARES, THEN
IN EITHER OF SUCH CASES, THE THEN APPLICABLE PURCHASE PRICE PER SHARE OF THE
SHARES OF COMMON STOCK PURCHASABLE PURSUANT TO THIS WARRANT IN EFFECT AT THE
TIME OF SUCH ACTION SHALL BE PROPORTIONATELY REDUCED AND THE NUMBER OF SHARES AT
THAT TIME PURCHASABLE PURSUANT TO THIS WARRANT SHALL BE PROPORTIONATELY
INCREASED; AND CONVERSELY, IN THE EVENT THE COMPANY SHALL CONTRACT THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK BY COMBINING SUCH SHARES INTO A SMALLER
NUMBER OF SHARES, THEN, IN SUCH CASE, THE THEN APPLICABLE PURCHASE PRICE PER
SHARE OF THE SHARES OF COMMON STOCK PURCHASABLE PURSUANT TO THIS WARRANT IN
EFFECT AT THE TIME OF SUCH ACTION SHALL BE PROPORTIONATELY INCREASED AND THE
NUMBER OR SHARES OF COMMON STOCK PURCHASABLE PURSUANT TO THIS WARRANT SHALL BE
PROPORTIONATELY DECREASED.  IF THE COMPANY SHALL, AT ANY TIME DURING THE TERM OF
THIS WARRANT, DECLARE A DIVIDEND PAYABLE IN CASH ON ITS COMMON STOCK AND SHALL,
AT SUBSTANTIALLY THE SAME TIME, OFFER TO ITS STOCKHOLDERS A RIGHT TO PURCHASE
NEW COMMON STOCK FROM THE PROCEEDS OF SUCH DIVIDEND OR FOR AN AMOUNT
SUBSTANTIALLY EQUAL TO THE DIVIDEND, ALL COMMON STOCK SO ISSUED SHALL, FOR THE
PURPOSE OF THIS WARRANT, BE DEEMED TO HAVE BEEN ISSUED AS A STOCK DIVIDEND.  ANY
DIVIDEND PAID OR DISTRIBUTED UPON THE COMMON STOCK SHALL BE TREATED AS A
DIVIDEND PAID IN COMMON STOCK TO THE EXTENT THAT SHARES OF COMMON STOCK ARE
ISSUABLE UPON CONVERSION THEREOF.


 


(B)           PURCHASE PRICE RESET PROVISION.  IN THE EVENT THAT PRIOR TO THE
EXPIRATION OF THIS WARRANT THE COMPANY SELLS PUBLICLY OR PRIVATELY (I) SHARES OF
ITS COMMON STOCK, (II) SECURITIES CONVERTIBLE INTO SHARES OF ITS COMMON STOCK,
OR (III) OPTIONS OR WARRANTS TO PURCHASE SHARES OF ITS COMMON STOCK OR
SECURITIES CONVERTIBLE INTO SHARES OF ITS COMMON STOCK AT A SALE, CONVERSION OR
EXERCISE PRICE PER SHARE (THE “ISSUE PRICE”), AS THE CASE MAY BE, LESS THAN THE
PURCHASE PRICE THEN IN EFFECT, THE PURCHASE PRICE SHALL BE RESET TO THE ISSUE
PRICE AND THE NUMBER OF SHARES PURCHASABLE PURSUANT TO THIS WARRANT SHALL BE
INCREASED PRO RATA TO THE PERCENTAGE REDUCTION IN THE PURCHASE PRICE, PROVIDED,
HOWEVER, THAT THE RESET PROVISION SHALL NOT APPLY TO (X) ANY SHARES

 

4

--------------------------------------------------------------------------------


 


ISSUED UPON EXERCISE OR CONVERSION OF ANY CURRENTLY OUTSTANDING OPTIONS,
WARRANTS OR CONVERTIBLE SECURITIES, OR (Y) ANY COMMON STOCK OPTIONS OR WARRANTS
ISSUABLE PURSUANT TO AN EXISTING EMPLOYEE STOCK OPTION PLAN OR OTHER EXISTING
COMPENSATION ARRANGEMENT OR ANY UNDERLYING COMMON STOCK ISSUED ON THE EXERCISE
THEREOF, BUT NOT PURSUANT TO ANY AMENDMENT RELATING THERETO TO THE EXTENT SUCH
AMENDMENT INCREASES THE NUMBER OF SHARES ISSUABLE UNDER SUCH PLAN OR
ARRANGEMENT.  THE ISSUE PRICE SHALL BE CALCULATED TAKING INTO ACCOUNT THE AMOUNT
PAID FOR THE ISSUANCE OF SUCH COMMON STOCK, OPTION OR WARRANT OR CONVERTIBLE
SECURITY AND THE AMOUNT, IF ANY, PAYABLE UPON THE EXERCISE OR CONVERSION
THEREOF.


 


(C)           RECAPITALIZATION.  IN CASE, PRIOR TO THE EXPIRATION OF THIS
WARRANT BY EXERCISE OR BY ITS TERMS, THE COMPANY SHALL BE RECAPITALIZED BY
RECLASSIFYING ITS OUTSTANDING COMMON STOCK, (OTHER THAN A CHANGE IN PAR VALUE TO
NO PAR VALUE), OR THE COMPANY OR A SUCCESSOR CORPORATION SHALL CONSOLIDATE OR
MERGE WITH OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS OR OF ANY SUCCESSOR
CORPORATION’S PROPERTY AND ASSETS TO ANY OTHER CORPORATION OR CORPORATIONS (ANY
SUCH OTHER CORPORATIONS BEING INCLUDED WITHIN THE MEANING OF THE TERM “SUCCESSOR
CORPORATION” HEREINBEFORE USED IN THE EVENT OF ANY CONSOLIDATION OR MERGER OF
ANY SUCH OTHER CORPORATION WITH, OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OF ANY SUCH OTHER CORPORATION TO, ANOTHER CORPORATION OR CORPORATIONS),
THEN, AS A CONDITION OF SUCH RECAPITALIZATION, CONSOLIDATION, MERGER OR
CONVEYANCE, LAWFUL AND ADEQUATE PROVISION SHALL BE MADE WHEREBY THE HOLDER OF
THIS WARRANT SHALL THEREAFTER HAVE THE RIGHT TO PURCHASE, UPON THE BASIS AND ON
THE TERMS AND CONDITIONS SPECIFIED IN THIS WARRANT, IN LIEU OF THE SHARES OF
COMMON STOCK OF THE COMPANY THERETOFORE PURCHASABLE UPON THE EXERCISE OF THIS
WARRANT, SUCH SHARES OF STOCK, SECURITIES OR ASSETS OF THE OTHER CORPORATION AS
TO WHICH THE HOLDER OF THIS WARRANT WOULD HAVE BEEN ENTITLED HAD THIS WARRANT
BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH RECAPITALIZATION, CONSOLIDATION, MERGER
OR CONVEYANCE; AND IN ANY SUCH EVENT, THE RIGHTS OF THE WARRANT HOLDER TO ANY
ADJUSTMENT IN THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT, AS HEREINBEFORE PROVIDED, SHALL CONTINUE AND BE PRESERVED IN
RESPECT OF ANY STOCK WHICH THE HOLDER BECOMES ENTITLED TO PURCHASE.  THE COMPANY
WILL NOT EFFECT ANY SUCH CONSOLIDATION, MERGER OR SALE OR CONVEYANCE UNLESS
PRIOR TO THE CONSUMMATION THEREOF, THE SUCCESSOR OR ACQUIRING ENTITY (IF OTHER
THAN THE COMPANY) AND, IF AN ENTITY DIFFERENT FROM THE SUCCESSOR OR ACQUIRING
ENTITY, THE ENTITY WHOSE CAPITAL STOCK OR ASSETS THE HOLDERS OF THE COMMON STOCK
OF THE COMPANY ARE ENTITLED TO RECEIVE AS A RESULT OF SUCH CONSOLIDATION, MERGER
OR SALE OR CONVEYANCE ASSUMES BY WRITTEN INSTRUMENT THE OBLIGATIONS UNDER THIS
SECTION 5(C) AND THE OBLIGATIONS TO DELIVER TO THE HOLDER OF THIS WARRANT SUCH
SHARES OF STOCK, SECURITIES OR ASSETS AS, IN ACCORDANCE WITH THE FOREGOING
PROVISIONS, THE HOLDER MAY BE ENTITLED TO ACQUIRE.


 


(D)           DISSOLUTION.  IN CASE THE COMPANY AT ANY TIME WHILE THIS WARRANT
SHALL REMAIN UNEXPIRED AND UNEXERCISED SHALL SELL ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTY OR DISSOLVE, LIQUIDATE OR WIND UP ITS AFFAIRS, LAWFUL PROVISION
SHALL BE MADE AS PART OF THE TERMS OF ANY SUCH SALE, DISSOLUTION, LIQUIDATION OR
WINDING UP, SO THAT THE HOLDER OF THIS WARRANT MAY THEREAFTER RECEIVE UPON
EXERCISE HEREOF IN LIEU OF EACH SHARE OF COMMON STOCK OF THE COMPANY WHICH IT
WOULD HAVE BEEN ENTITLED TO RECEIVE, THE SAME KIND AND AMOUNT OF ANY SECURITIES
OR ASSETS AS MAY BE ISSUABLE , DISTRIBUTABLE OR PAYABLE UPON ANY SUCH SALE,
DISSOLUTION, LIQUIDATION OR WINDING UP WITH RESPECT TO EACH SHARE OF COMMON
STOCK OF THE COMPANY; PROVIDED, HOWEVER, THAT IN ANY CASE OF ANY SUCH SALE OR OF
DISSOLUTION, LIQUIDATION OR WINDING UP, THE RIGHT TO EXERCISE THIS WARRANT SHALL
TERMINATE ON A DATE FIXED BY THE COMPANY.  SUCH DATE SO FIXED SHALL BE NO
EARLIER THAN 3 P.M. NEW YORK CITY TIME, ON THE THIRTIETH (30TH) DAY NEXT
SUCCEEDING THE DATE ON WHICH NOTICE OF

 

5

--------------------------------------------------------------------------------


 


SUCH TERMINATION OF THE RIGHT TO EXERCISE THIS WARRANT HAS BEEN GIVEN BY MAIL TO
THE REGISTERED HOLDER OF THIS WARRANT AT ITS ADDRESS AS IT APPEARS ON THE BOOKS
OF THE COMPANY.


 


(E)           NO FRACTIONAL SHARES.  UPON ANY EXERCISE OF THIS WARRANT BY THE
HOLDER, THE COMPANY SHALL NOT BE REQUIRED TO DELIVER FRACTIONS OF ONE SHARE, BUT
ADJUSTMENT IN THE PURCHASE PRICE PAYABLE BY THE HOLDER SHALL BE MADE IN RESPECT
OF ANY SUCH FRACTION OF ONE SHARE ON THE BASIS OF THE PURCHASE PRICE PER SHARE
THEN APPLICABLE UPON EXERCISE OF THIS WARRANT.


 


(F)            NOTICES.  IN THE EVENT THAT, PRIOR TO THE EXPIRATION OF THIS
WARRANT BY EXERCISE OR BY ITS TERMS, THE COMPANY SHALL DETERMINE TO TAKE A
RECORD OF ITS STOCKHOLDERS FOR THE PURPOSE OF DETERMINING STOCKHOLDERS ENTITLED
TO RECEIVE ANY DIVIDEND, STOCK DIVIDEND, DISTRIBUTION OR OTHER RIGHT WHETHER   
OR NOT IT MAY CAUSE ANY CHANGE OR ADJUSTMENT IN THE NUMBER, AMOUNT, PRICE OR
NATURE OF THE SECURITIES OR ASSETS DELIVERABLE UPON THE EXERCISE OF THIS WARRANT
PURSUANT TO THE FOREGOING PROVISIONS, THE COMPANY SHALL GIVE AT LEAST TEN DAYS’
PRIOR WRITTEN NOTICE TO THE EFFECT THAT IT INTENDS TO TAKE SUCH RECORD TO THE
REGISTERED HOLDER OF THIS WARRANT AT ITS ADDRESS AS IT APPEARS ON THE BOOKS OF
THE COMPANY, SAID NOTICE TO SPECIFY THE DATE AS OF WHICH SUCH RECORD IS TO BE
TAKEN, THE PURPOSE FOR WHICH SUCH RECORD IS TO BE TAKEN, AND THE EFFECT WHICH
THE ACTION WHICH MAY BE TAKEN WILL HAVE UPON THIS WARRANT.


 


(G)           REGISTERED OWNER.  THE COMPANY MAY DEEM AND TREAT THE REGISTERED
HOLDER OF THE WARRANT AT ANY TIME AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES,
AND SHALL NOT BE AFFECTED BY ANY NOTICE TO THE CONTRARY.


 


(H)           STATUS.  THIS WARRANT SHALL NOT ENTITLE ANY HOLDER THEREOF TO ANY
OF THE RIGHTS OF A STOCKHOLDER, AND SHALL NOT ENTITLE ANY HOLDER THEREOF TO ANY
DIVIDEND DECLARED UPON THE COMMON STOCK UNLESS THE HOLDER SHALL HAVE EXERCISED
THE WITHIN WARRANT AND PURCHASED THE SHARES OF COMMON STOCK PRIOR TO THE RECORD
DATE FIXED BY THE BOARD OF DIRECTORS FOR THE DETERMINATION OF HOLDERS OF COMMON
STOCK ENTITLED TO EXERCISE ANY SUCH RIGHTS OR RECEIVE SAID DIVIDEND.


 


6.             REPLACEMENT OF WARRANT.  UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT, AND, IN CASE OF SUCH LOSS, THEFT, DESTRUCTION OR MUTILATION, OF
INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT IN ITS SOLE DISCRETION, AND
REIMBURSEMENT TO THE COMPANY OF ALL EXPENSES INCIDENTAL OR RELATING THERETO, AND
UPON SURRENDER AND CANCELLATION OF THIS WARRANT (UNLESS LOST, STOLEN OR
DESTROYED), THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OF LIKE TENOR, IN
LIEU OF THIS WARRANT.




 


7.             NOTICES TO WARRANT HOLDER.  EXCEPT AS SET FORTH IN
SECTION 5(F) HERETO, NOTHING CONTAINED IN THIS WARRANT SHALL BE CONSTRUED AS
CONFERRING UPON THE HOLDER HEREOF THE RIGHT TO VOTE OR TO CONSENT OR TO RECEIVE
NOTICE AS A SHAREHOLDER IN RESPECT OF ANY MEETINGS OF SHAREHOLDERS FOR THE
ELECTION OF DIRECTORS OR ANY OTHER MATTER, OR AS HAVING ANY RIGHTS WHATSOEVER AS
A SHAREHOLDER OF THE COMPANY.


 


8.             NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY MADE WHEN DELIVERED, OR MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED:

 

6

--------------------------------------------------------------------------------


 

(a)           If to the registered Holder of this Warrant, to the address of
such Holder as shown on the books of the Company; or

 

(b)           If to the Company, to the address set forth on the first page of
this Warrant or to such other address as the Company may designate by notice to
the Holder.

 


9.             SUCCESSORS.  ALL THE COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS WARRANT SHALL BIND THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, DISTRIBUTEES, PERMITTED SUCCESSORS
AND PERMITTED ASSIGNS.  THIS WARRANT MAY NOT BE TRANSFERRED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.  ANY ATTEMPTED ASSIGNMENT IN VIOLATION OF THE
PRECEDING SENTENCE SHALL BE VOID AND OF NO EFFECT.


 


10.           HOLDINGS.  THE HEADINGS IN THIS WARRANT ARE INSERTED FOR PURPOSES
OF CONVENIENCE ONLY AND SHALL HAVE NO SUBSTANTIVE EFFECT.


 


11.           LAW GOVERNING.  THIS WARRANT IS DELIVERED IN THE STATE OF DELAWARE
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES. EACH OF THE PARTIES AGREES TO THE JURISDICTION OF THE FEDERAL COURTS
WHOSE DISTRICTS ENCOMPASS ANY PART OF THE CITY OF WILMINGTON OR THE STATE COURTS
OF THE STATE OF DELAWARE SITTING IN THE CITY OF WILMINGTON IN CONNECTION WITH
ANY DISPUTE ARISING UNDER THIS WARRANT AND HEREBY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION BASED ON FORUM NON
CONVENIENS, TO THE BRINGING OF ANY SUCH PROCEEDING IN SUCH JURISDICTIONS.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
corporate name by, and such signature to be attested to by, a duly authorized
officer as of the date first above written.

 

 

DYNTEK, INC.

 

 

 

By:

 

 

 

 

Name: Robert Webber

 

 

Title:

President and Chief Financial

 

 

Officer

 

 

ACCEPTED AND AGREED:

 

 

 

[                  ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

(To Be Executed By the Registered Holder
to Effect a Transfer of the Within Warrant)

 

FOR VALUE RECEIVED

 

hereby sells, assigns and transfers unto

 

 

 

(Name)

 

 

 

(Address)

 

 

 

 

the right to purchase Common Stock evidenced by the within Warrant, to the
extent                  of shares of Common Stock, and does hereby irrevocably
constitute and appoint                       

 

to transfer the said right on the books of the Company, with full power of
substitution.

 

Dated:

 

,

20

 

.

 

 

 

 

(Signature)

 

 

NOTICE:

The signature to this assignment must correspond with the name as written upon
the case of the within Warrant in every particular, without alteration or
enlargement, or any change whatsoever and must be guaranteed by a bank, other
than a savings bank or trust company, having an office or correspondent in New
York, or by a firm having membership on a registered national securities
exchange and an office in New York, New York.

 

--------------------------------------------------------------------------------


 

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of Warrant)

 

To DynTek, Inc.

 

The undersigned hereby elects to [check applicable subsection]:

 

(a)                                  Purchase                         (1) shares
of Common Stock of DynTek, Inc. pursuant to the terms of the attached Warrant
and tenders herewith payment in full for the purchase price of the shares being
purchased, together with all applicable transfer taxes, if any;

 

OR

 

(b)                                 Exercise the attached Warrant for
                    shares of Common Stock purchasable under the Warrant
pursuant to the net exercise provisions of Section 1 of such Warrant.

 

 

Dated:

 

 

 

 

 

 

(Signature must conform in all respects to
name of Holder as specified on the face of
the Warrants)

 

 

 

 

 

 

 

 

(Address)

 

--------------------------------------------------------------------------------

(1)                                  Insert here the maximum number of shares
or, in the case of a partial exercise, the portion thereof as to which the
Warrant is being exercised.

 

--------------------------------------------------------------------------------